                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                    CASE NO.:_____________________________________
JOHN BONICH,

       Plaintiff,

-vs-

NAS COMPONENT MAINTENANCE,
INC., a Florida corporation, and
ANGEL CAMACHO-MARTINEZ,

      Defendants,
_________________________________/
                                          COMPLAINT
       COMES NOW, Plaintiff, John Bonich, by and through the undersigned attorneys, hereby

sues Defendants, NAS Component Maintenance, Inc., (“NAS”) and Angel Camacho Martinez,

individually, and therefore states as follows:

                                            I.     Introduction

       1. This is an action for relief as a result of Defendants’ violations of both federal and state

           wage and hour laws by failing to pay the Plaintiff for all hours actually worked, and

           thereby also failing to pay the applicable minimum wage. Plaintiff seeks compensatory

           damages, liquidated damages and all other allowable relief to remedy Defendants’

           violations of federal and state employment laws by failing to adequately compensate

           Plaintiff for the hours he worked.
                                    II.          Jurisdiction

2. This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and Section

   16(b) of the Fair Labor Standards Act of 1938 (“FLSA”), 29 U.S.C. § 201, et seq.

3. This Court has supplemental jurisdiction over the claims brought pursuant to Florida

   Statute § 448.08 pursuant to 28 U.S.C. § 1367(a), as these claims are related to the

   federal claims brought herein and arise from the same case or controversy as those

   federal claims.

4. Pursuant to 28 U.S.C. § 1391(b), venue is proper in the Southern District of Florida

   because Plaintiff resides in this District, Defendants reside in and employed Plaintiff in

   this District, and the unlawful employment practices alleged herein giving rise to

   Plaintiff’s claims occurred in this District.

                                          III.     Parties

5. Plaintiff, John Bonich, is a resident of Broward County, Florida and was employed as

   a laborer in the Shipping and Receiving Department for Defendants from on or about

   October 15, 2019 until March 23, 2020, and was at all relevant times an hourly,

   nonexempt employee.

6. Defendant, NAS, is a corporation formed under the laws of the State of Florida and

   maintains its principal place of business in Miami-Dade County, Florida. Defendant,

   NAS, was at all times material hereto, an employer covered by the FLSA, and Florida

   law.

7. Defendant, Angel Camacho Martinez, is believed to be a resident of Miami-Dade

   County, Florida, and also an owner and corporate officer of NAS. Moreover, this

   Defendant exercised control over significant aspects of NAC’s day-to-day functions,



                                             2
   including compensation of employees. Accordingly, Defendant, Camacho Martinez,

   was Plaintiff's individual employer pursuant to 29 U.S.C. §203(d).

8. Defendant, NAS, was at all times material hereto engaged in the manufacturing, repair

   or servicing of parts for aircraft. Those business activities are ones to which the Fair

   Labor Standards Act applies. Both, the Defendants business and the Plaintiff’s work

   for the Defendants, affected interstate commerce during the relevant time period.

   Plaintiff's work for the Defendants also affected interstate commerce, during the

   relevant period, because the materials and goods that Plaintiff used on a constant and/or

   continual basis and/or that were supplied to him by the Defendants to use on the job,

   moved through interstate commerce prior to and/or subsequent to Plaintiffs use of the

   same. The Plaintiff's work for the Defendants was actually in and/or so closely related

   to the movement of commerce while he worked for the Defendants that the Fair Labor

   Standards Act applies to Plaintiffs work for the Defendants.

9. Additionally, Defendants regularly employed two or more employees for the relevant

   period who handled goods or materials that travelled through interstate commerce, or

   used instrumentalities of interstate commerce, thus making Defendant's business an

   enterprise covered under the Fair Labor Standards Act.

10. Furthermore, upon information and belief, the Defendant Corporation had gross sales

   or business done in excess of $500,000 annually for the years 2017, 2018, and 2019.




                                         3
                           IV.    COUNT I - Federal Minimum Pay Violation

       11. Plaintiff incorporates paragraphs one through ten, as if fully restated.

       12. Plaintiff worked for Defendants from on or about October 15, 2019 until March 23,

          2020, at an agreed upon hourly wage of $23.00, per hour.

       13. Plaintiff’s position was furloughed and or terminated from his position on or about

          March 23,2020.

       14. At all times material hereto, the Florida minimum wage was $8.56, per hour.1

       15. However, from approximately March 1, 2020 to March 20, 2020, Plaintiff was not paid

          any wages, despite working an estimated five days per week and eight hours per day.

       16. More specifically, plaintiff worked and is due the following:

          Workweek             Pay Date              Estimated     Minimum            Liquidated
            Ending            When Due                Hours        Wages Due           Damages
        March 7th, 20202     March 13, 2020              40         $342.40            $342.40
        March 14th, 2020     March 20, 2020              40         $342.40            $342.40
        March 21st, 2020     March 27, 2020              40         $342.40            $342.40


       17. Defendants’ unlawful conduct, as described in this Complaint, was willful and

          intentional. Defendants were aware or should have been aware that the practices

          described in this Complaint were unlawful. Defendants did not make a good faith effort

          to comply with the FLSA with respect to the compensation of Plaintiff.

       18. As a result of Defendants’ willful violations of the FLSA, Plaintiff has suffered

          damages, and are entitled to all unpaid minimum wages, an equal amount as liquidated




1
 The applicable federal minimum wage was $7.25, per hour.
2
 Plaintiff did receive a check from defendant, NAS, numbered 2547 (for the net amount $711.95),
which would have satisfied the workweek ending March 7th, 2020. However, upon receipt Plaintiff
was told not to cash the check due to the unavailability of funds.
                                                 4
           damages, prejudgment interest, attorneys’ fees and costs, and other compensation

           pursuant to 29 U.S.C. § 201, et seq.

       WHEREFORE, the Plaintiff requests double damages and reasonable attorney fees from

Defendants, jointly and severally, pursuant to the Fair Labor Standards Act as cited above, to be

proven at the time of trial for all minimum wages, as allowed by the Fair Labor Standards Act

together with costs, interest, and any other relief that this Court finds reasonable under the

circumstances.

                    II.     COUNT II - State Law Claim for Unpaid Wages

       19. Plaintiff incorporates paragraphs one through six, as if fully restated.

       20. This is an action for damages for $2,760.00, in unpaid compensation, exclusive of

           interest, attorney’s fees and recoverable costs.

       21. At all relevant times, Plaintiff was an employee of Defendant, NAS, within the meaning

           of F.S. § 448.101(2).

       22. At all relevant times, Defendant, NAS, was the “employer” of Plaintiff , within the

           meaning of F.S. § 448.101(3).

       23. For the labor more fully described below, Defendant, NAS, promised to pay the

           Plaintiff $23.00, per hour. Defendant has not paid any part of such wages, despite

           plaintiff's repeated requests that defendant do so.

       24. Between March 1st, 2020 and March 20th, 2020, Defendant suffered and permitted

           Plaintiff to work at their business location.

       25. However, from approximately March 1, 2020 to March 20th, 2020, Plaintiff was not

           paid any wages, despite working an estimated five days per week and eight per day.

           More specifically, the plaintiff worked and is due the following:

                                                  5
                     Workweek Ending           Pay Date             Estimated       Gross Pay Due
                                              When Due               Hours
                      March 7th, 20203       March 13, 2020             40              $920.00
                      March 14th, 2020       March 20, 2020             40              $920.00
                      March 21st, 2020       March 27, 2020             40              $920.00


       26. Defendant’s decision to withhold all pay earned by Plaintiff between March 1st, 2020

           and March 20th, 2020 was made knowingly, willfully and intentionally, and in reckless

           disregard for the law.

       27. A written demand for the payment of the unpaid wages was made on March 24th, 2020

           and was received on March 25, 2020. Over fifteen days have now lapsed and payment

           has still not been made for the unpaid wages.

       28. As a direct and proximate result of Defendant’s unlawful conduct, Plaintiff has suffered

           and will continue to suffer a loss of income and other damages. Plaintiff is entitled to

           all unpaid wages, all unpaid tips, prejudgment interest, and costs incurred in bringing

           this action.

       29. Pursuant to Section §448.08 of the Florida Statutes, plaintiff is entitled to costs of the

           action and a reasonable attorney's fee.

       WHEREFORE, plaintiff requests judgment against defendant, NAS, for damages,

together with costs of suit and reasonable attorney's fees, and such other and further relief as the

court may deem proper.




3
 Plaintiff did receive a check from defendant, NAS, numbered 2547 (for the net amount $711.95),
which would have satisfied the wages due for the workweek ending March 7th, 2020. However,
upon receipt Plaintiff was told not to cash the check due to a lack of funds.
                                                 6
                                 DEMAND FOR JURY TRIAL
       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury on all questions of fact raised by this Complaint and on all other issues so triable.

                                Dated this 15th day of April 2020.
                                               Respectfully submitted,
                                               MKRS LAW, PL.
                                               Attorneys for Plaintiff
                                               201 Alhambra Circle, Suite 802
                                               Coral Gables, FL 33134
                                               Tel. (305) 446-5228
                                               Fax    (305) 446-7110

                                               By:    /s/ Sergio R. Casiano, Jr.
                                                      Sergio R. Casiano, Jr.
                                                      Fla. Bar No.: 457302
                                                      sergioc@mkrs.com




                                                  7
